CHARLES J. SCHUCK, Judge.
Claimant asks recovery for damages to his Chevrolet car, resulting from the said car or automobile being struck by state *91road truck 130-96, on the road near Leon, Mason county, West Virginia, on the 14th day of April, 1943.
From the record as submitted for our consideration it appears that claimant’s car was parked at the side of said road and that the state road truck in question, by reason of a defective hydraulic brake line bursting, got beyond the control of the driver thereof and could not be stopped in time to prevent the truck from colliding with claimant’s car and causing the damages in question.
The state road commission recommends payment of the damages in the sum of $200.00 and the assistant attorney general approves the payment of the said amount.
Under all the circumstances and conditions as presented we are of the opinion, and so hold, that the state is morally bound to compensate the claimant for the damages caused by the collision in question, and make an award in the sum of two hundred dollars ($200.00) in favor of the claimant, William H. Neal, Jr.